             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 1 of 21



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT



 LAVATEC LAUNDRY TECHNOLOGY                                  Civil Action No.
 GMBH,                                                       3:18-cv-02108-SRU

                    Plaintiff

 v.

 MAXI-PRESS ELASTOMERIC, INC. ET
 AL                                                          April 26, 2019

                    Defendants


      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS VOSS LAUNDRY
             SOLUTIONS, INC., WIEAP BEHEER B.V., AND FINLOG SA
           Defendants Voss Laundry Solutions, Inc. (“Voss”), Wieap Beheer B.V. (“Wieap”) and

Finlog SA (“Finlog”) (collectively “Defendants”), by their undersigned counsel, hereby

respectfully submit the following Answer and Affirmative Defenses to the Complaint dated

December 21, 2018 (“Complaint”) filed by Plaintiff, Lavatec Laundry Technology, GmbH

(“Plaintiff” or “LLT”).

                                                    ANSWER

      I.      NATURE OF THE ACTION

      1. Voss admits the existence of the matter captioned Lavatec Laundry Technology GmbH v.

           Voss Laundry Solutions, Inc., et al., Docket No. 3:13-cv-00056 (SRU). Voss lacks

           knowledge or information sufficient to form a belief as to the remaining allegations of

           this paragraph. Wieap and Finlog lack knowledge or information sufficient to form a

           belief as to the allegations of this paragraph.



{N5584048}                                            1
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 2 of 21



      2. Voss admits the allegations contained in the first sentence of this paragraph. Voss denies

         the remaining allegations of this paragraph. Wieap and Finlog lack knowledge or

         information sufficient to form a belief as to the allegations of this paragraph.

      3. Voss admits the existence of a Ruling and Order dated January 9, 2018, which speaks for

         itself and which is the best evidence of its contents. Defendants Wieap and Finlog lack

         knowledge or information sufficient to form a belief as to the allegations of this

         paragraph.

      4. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

      5. Denied.

      6. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

      7. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

      8. Denied.

II.      PARTIES

      9. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

      10. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

      11. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.




{N5584048}                                          2
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 3 of 21



    12. Defendants lack knowledge or information sufficient to form a belief as to the allegations

           of this paragraph.

    13. Admitted.

    14. Voss admits it was owned 50% by Lapauw. Voss admits that Philippe D’heygere had an

           interest in Lapauw. Voss lacks knowledge or information sufficient to form a belief as to

           the remaining allegations of this paragraph. Wieap and Finlog lack knowledge or

           information sufficient to form a belief as to the allegations of this paragraph.

    15. Finlog denies the first sentence of this paragraph. Finlog admits that Philippe D’heygere

           is an owner of Finlog but denies the remaining allegations of this paragraph. Voss and

           Wieap lack knowledge or information sufficient to form a belief as to the allegations of

           this paragraph.

    16. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

           belief as to the allegations of this paragraph.

    17. Wieap admits the first sentence of this paragraph. Wieap admits that Willem and/or

           Albert Goudkuil have an ownership interest in Wieap. Wieap denies the remaining

           allegations of this paragraph. Finlog and Voss lack knowledge or information sufficient

           to form a belief as to the allegations of this paragraph.

    III.      JURISDICTION AND VENUE

    18. Admitted that Defendants are domiciled in Connecticut, Luxembourg and the

           Netherlands. The remaining allegations state a legal conclusion to which no response is

           necessary; to the extent a response is necessary, the paragraph is denied.

    19. This paragraph states a legal conclusion to which no response is necessary; to the extent a

           response is necessary, the paragraph is denied.



{N5584048}                                            3
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 4 of 21



    20. This paragraph states a legal conclusion to which no response is necessary; to the extent a

          response is necessary, the paragraph is denied.

    21. This paragraph states a legal conclusion to which no response is necessary; to the extent a

          response is necessary, the paragraph is denied.

    22. This paragraph states a legal conclusion to which no response is necessary; to the extent a

          response is necessary, the paragraph is denied.

    IV.       FACTUAL BACKGROUND

    23. Defendants lack knowledge or information sufficient to form a belief as to the allegations

          of this paragraph.

    24. Defendants lack knowledge or information sufficient to form a belief as to the allegations

          of this paragraph.

    25. Defendants lack knowledge or information sufficient to form a belief as to the allegations

          of this paragraph.

    26. Defendants lack knowledge or information sufficient to form a belief as to the allegations

          of this paragraph.

    27. Defendants lack knowledge or information sufficient to form a belief as to the allegations

          of this paragraph.

    28. Defendants lack knowledge or information sufficient to form a belief as to the allegations

          of this paragraph.

    29. Admitted by Voss and Wieap. Finlog lacks knowledge or information sufficient to form a

          belief as to the allegations of this paragraph.

    30. Admitted by Voss and Wieap. Finlog lacks knowledge or information sufficient to form a

          belief as to the allegations of this paragraph.



{N5584048}                                           4
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 5 of 21



    31. Voss and Finlog admit that at some point in time, Lapauw became a 50% owner of LI.

         Voss and Finlog lack knowledge or information sufficient to form a belief as to the

         remaining allegations of this paragraph. Wieap lacks knowledge or information

         sufficient to form a belief as to the allegations of this paragraph.

    32. Voss admits that the Infringement Action was commenced but denies that it engaged in

         the conduct alleged in the Infringement Action. Defendants Finlog and Wieap lack

         knowledge or information sufficient to form a belief as to the allegations of this

         paragraph.

    33. Voss admits that the Court so found but denies that it engaged in the conduct alleged in

         the Infringement Action. Defendants Finlog and Wieap lack knowledge or information

         sufficient to form a belief as to the allegations of this paragraph.

    34. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    35. Voss admits that the parties engaged in court assisted mediation. Voss denies the

         remaining allegations of this paragraph. Finlog and Wieap lack knowledge or

         information sufficient to form a belief as to the allegations of this paragraph.

    36. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    37. Voss admits that at some point in time, it entered into a Letter of Intent which speaks for

         itself and is the best evidence of its contents. Voss denies the remaining allegations of

         this paragraph. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.




{N5584048}                                          5
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 6 of 21



    38. Voss admits that at some point in time, it entered a due diligence period and engaged in

         due diligence in good faith. Voss denies the remaining allegations of this paragraph.

         Finlog and Wieap lack knowledge or information sufficient to form a belief as to the

         allegations of this paragraph.

    39. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    40. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    41. Voss admits that at some point in time, the parties reported to the Court that the

         settlement had fallen through and that the Court scheduled a hearing in damages. Voss

         denies the remaining allegations of this paragraph. Finlog and Wieap lack knowledge or

         information sufficient to form a belief as to the allegations of this paragraph.

    42. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    43. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    44. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    45. Voss denies that Mr. Schmelcher was a sales and service employee of Voss but admits

         that at some point in time he was an employee of Voss. Voss admits that at some point in

         time, Mr. Alejandro was an employee of Voss. Voss denies the remaining allegations of

         this paragraph. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.



{N5584048}                                          6
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 7 of 21



    46. Denied.

    47. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    48. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    49. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    50. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    51. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    52. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    53. Defendants deny the first sentence of this paragraph. Voss admits the existence of the

         Promissory Note which speaks for itself and is the best evidence of its contents. Finlog

         and Wieap lack knowledge or information sufficient to form a belief as to the remaining

         allegations of this paragraph.

    54. Voss admits the existence of the Side Letter which speaks for itself and is the best

         evidence of its contents. Voss denies the remaining allegations of this paragraph. Finlog

         and Wieap lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    55. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.



{N5584048}                                          7
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 8 of 21



    56. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    57. Voss admits that after the execution of the APA, some inventory remained at the Voss

         warehouse. Voss lacks knowledge or information sufficient to form a belief as to the

         remaining allegations of this paragraph. Finlog and Wieap lack knowledge or information

         sufficient to form a belief as to the allegations of this paragraph.

    58. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    59. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    60. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    61. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    62. Voss admits the existence of the APA which speaks for itself and is the best evidence of

         its contents. Voss denies the remaining allegations of this paragraph. Finlog and Wieap

         lack knowledge or information sufficient to form a belief as to the allegations of this

         paragraph.

    63. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    64. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.




{N5584048}                                          8
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 9 of 21



    65. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    66. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    67. Denied that Voss, Wieap and Finlog are “affiliates.” Denied that Finlog is “beneficially

         owned” by Willem Goudkuil or Albert Goudkuil. Denied that Wieap is beneficially

         owned by Philippe D’heygere. The remaining allegations are admitted.

    68. Voss admits the existence of the Fourth Contempt Motion. Voss denies the remaining

         allegations of this paragraph. Finlog and Wieap lack knowledge or information sufficient

         to form a belief as to the allegations of this paragraph.

    69. Voss admits the existence of the documents alleged. Voss denies the remaining

         allegations of this paragraph. Finlog and Wieap lack knowledge or information sufficient

         to form a belief as to the allegations of this paragraph.

    70. Voss admits the existence of the Promissory Note which speaks for itself and is the best

         evidence of its contents. Voss admits that Maxi-Press wired $350,000 to Voss on or about

         May 3, 2017. Voss denies the remaining allegations of this paragraph. Finlog and Wieap

         lack knowledge or information sufficient to form a belief as to the allegations of this

         paragraph.

    71. Denied that Voss, Wieap and Finlog are “affiliates”. The remaining allegations are

         admitted.

    72. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    73. Denied.



{N5584048}                                          9
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 10 of 21



    74. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    75. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    76. Denied.

    77. Denied that Voss, Wieap and Finlog are “affiliates”. The remaining allegations are

         admitted.

    78. Denied that Voss, Wieap and Finlog are “affiliates”. The remaining allegations are

         admitted.

    79. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    80. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    81. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    82. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    83. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    84. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    85. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.



{N5584048}                                         10
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 11 of 21



    86. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    87. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    88. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    89. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    90. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    91. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    92. Voss admits that Mr. Alejandro worked for Voss but denies the remaining allegations of

         this paragraph. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

    93. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    94. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    95. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    96. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.



{N5584048}                                         11
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 12 of 21



    97. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    98. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

    99. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   100. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   101. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   102. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   103. Admitted by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

   104. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

   105. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   106. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   107. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.




{N5584048}                                         12
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 13 of 21



   108. Denied by Voss. Finlog and Wieap lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

   109. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   110. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   111. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   112. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   113. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   114. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   115. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   116. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   117. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.

   118. Defendants lack knowledge or information sufficient to form a belief as to the allegations

         of this paragraph.




{N5584048}                                         13
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 14 of 21



                                    FIRST CAUSE OF ACTION
                                            Successor Liability
                                            (as to Maxi-Press)
   119. Defendants repeat and reassert their responses to paragraphs 1-118 hereof as if fully set

         forth herein.

   120-122. Paragraphs 120-122 are not directed to Defendants and do not require a response.

         To the extent a response is required, these paragraphs are denied.



                                       SECOND CAUSE OF ACTION
                                        Intentional Fraudulent Transfer
                                             (as to all Defendants)
   123. Defendants repeat and reassert their responses to paragraphs 1-122 hereof as if fully set

         forth herein.

   124. Denied by Voss. Wieap and Finlog lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

   125. Denied.

   126. Denied by Voss. Wieap and Finlog lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

   127. Denied.

   128. Denied by Voss. Wieap and Finlog lack knowledge or information sufficient to form a

         belief as to the allegations of this paragraph.

   129. Denied.




{N5584048}                                         14
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 15 of 21




                                             THIRD CAUSE OF ACTION
                                             Constructive Fraudulent Transfer
                                                  (as to all Defendants)
     130. Defendants repeat and reassert their responses to paragraphs 1-129 hereof as if fully set

           forth herein.

     131. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

           belief as to the allegations in this paragraph.

     132. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

           belief as to the allegations in this paragraph.

     133. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

           belief as to the allegations of this paragraph.

     134. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

           belief as to the allegations of this paragraph.

     135. Denied.

                                             FOURTH CAUSE OF ACTION
                                               Fraudulent Transfer to Insiders
                                            (as to Voss and the Voss Affiliates 1)
     136. Defendants repeat and reassert their responses to paragraphs 1-135 hereof as if fully set

         forth herein.

     137. Denied.

     138. Denied.




1
    Defendants deny that Voss, Wieap and Finlog are “affiliates”.

{N5584048}                                                15
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 16 of 21



   139. Denied. See footnote 1, supra.

   140. Denied.

   141. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to

    form a belief as to the allegations of this paragraph.

   142. Denied.

   143. Denied.

                                       FIFTH CAUSE OF ACTION
                                       Intentional Fraudulent Transfer
                                       (as to Voss and Voss Affiliates)
   144. Defendants repeat and reassert their responses to paragraphs 1-143 hereof as if fully set

    forth herein.

   145. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

    belief as to the allegations of this paragraph.

   146. Denied.

   147. Denied.

   148. Denied. See footnote 1, supra.

   149. Denied.

                                       SIXTH CAUSE OF ACTION
                                      Constructive Fraudulent Transfer
                                     (as to Voss and the Voss Affiliates)
   150. Defendants repeat and reassert their responses to paragraphs 1-149 hereof as if fully set

    forth herein.



{N5584048}                                        16
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 17 of 21



   151. Denied.

   152. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

    belief as to the allegations of this paragraph.

   153. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

    belief as to the allegations of this paragraph.

   154. Denied as to Voss. Wieap and Finlog lack knowledge or information sufficient to form a

    belief as to the allegations of this paragraph.

   155. Denied.

                                   SEVENTH CAUSE OF ACTION
                              Trademark Infringement and Unfair Competition
                                    (as to the Maxi-Press Defendants)

   156. Defendants repeat and reassert their responses to paragraphs 1-155 hereof as if fully set

    forth herein.

   157-162.Paragraphs 157-162 are not directed to Defendants and do not require a response. To

    the extent a response is required, these paragraphs are denied.

                                    EIGHTH CAUSE OF ACTION
                            Unfair Competition and False Designation of Origin
                                    (as to the Maxi-Press Defendants)

   163. Defendants repeat and reassert their responses to paragraphs 1-162 hereof as if fully set

    forth herein.

   164-171.Paragraphs 164-171 are not directed to Defendants and do not require a response. To

    the extent a response is required, these paragraphs are denied.



{N5584048}                                        17
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 18 of 21




                                       NINTH CAUSE OF ACTION
                                      Common Law Unfair Competition
                                      (as to the Maxi-Press Defendants)

   172. Defendants repeat and reassert their responses to paragraphs 1-171 hereof as if fully set

    forth herein.

   173-179.       Paragraphs 173-179 are not directed to Defendants and do not require a response.

    To the extent a response is required, these paragraphs are denied.



                                        TENTH CAUSE OF ACTION
                            Violation of the Connecticut Unfair Trade Practices Act
                                       (as to the Maxi-Press Defendants)

   180. Defendants repeat and reassert their responses to paragraphs 1-179 hereof as if fully set

   forth herein.

   181-186.Paragraphs 181-186 are not directed to Defendants and do not require a response. To

   the extent a response is required, these paragraphs are denied.

                                   AFFIRMATIVE DEFENSES


FIRST AFFIRMATIVE DEFENSE
         Plaintiff has failed to state a claim upon which relief can be granted as to all counts

directed to the Defendants.

SECOND AFFIRMATIVE DEFENSE
         Plaintiff has failed to mitigate its damages.

THIRD AFFIRMATIVE DEFENSE



{N5584048}                                         18
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 19 of 21



         Plaintiff’s claims are barred in whole or in part by the equitable doctrine of unclean
hands.
FOURTH AFFIRMATIVE DEFENSE
         Plaintiff’s alleged remedies are limited to the extent Plaintiff seeks overlapping and

duplicative recovery based on its claims, which would result in unjust enrichment to the Plaintiff.

FIFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part because the alleged actions taken by

Defendants, to the extent they occurred, were reasonable based upon independent, legitimate

business and economic justifications, and without any purpose or intent to injure, hinder or delay

creditors.

SIXTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part because the alleged actions taken by

Defendants, to the extent they occurred, were taken in good faith and were a lawful exercise of

sound discretion of Defendants’ legal rights and were based on a rational and reasonable

consideration of facts at the time.

SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred to the extent that Plaintiff was not a creditor of any of the

Defendants at the time the alleged fraudulent transfers occurred.

EIGHTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part because, to the extent the alleged transfers

occurred, reasonable value was obtained for each of the alleged transfers.

NINTH AFFIRMATIVE DEFENSE

{N5584048}                                         19
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 20 of 21



          Plaintiff’s claims are barred in whole or in part because Defendants are not insiders or

affiliates as those terms are defined by the Connecticut General Statutes.

    RESERVATION OF RIGHTS TO ALLEGE OTHER AFFIRMATIVE DEFENSES
          Defendants reserve the right to assert any other additional defenses that are supported by

information or facts learned through discovery or any other means during the case and expressly

reserve the right to amend this pleading to assert such additional affirmative defenses in the

future.

                                                Respectfully submitted,

                                                DEFENDANTS
                                                VOSS LAUNDRY SOLUTIONS, INC., FINLOG
                                                SA, and WIEAP BEHEER B.V.,


                                          By: /s/ Amanda C. Nugent
                                              Amanda C. Nugent (ct27584)
                                              Carmody Torrance Sandak & Hennessey LLP
                                              195 Church Street, 18th Floor
                                              P.O. Box 1950
                                              New Haven, CT 06509-1950
                                              Telephone: (203) 777-5501
                                              Facsimile: (203) 784-3199
                                              Email: anugent@carmodylaw.com




{N5584048}                                        20
             Case 3:18-cv-02108-SRU Document 51 Filed 05/03/19 Page 21 of 21



                                CERTIFICATE OF SERVICE

         I hereby certify a copy of the foregoing Answer and Affirmative Defenses was filed

electronically on the above date. Notice of this filing will be sent by email to all parties by

operation of the Court's electronic filing system or by mail to anyone unable to accept electronic

filing. Parties may access this filing through the Court’s system.

                                             /s/ Amanda C. Nugent
                                             Amanda C. Nugent (ct27584)




{N5584048}                                      21
